                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

TYSIN L. GORDON,
                                             CASE NO. 2:19-CV-3439
       Petitioner,                           CRIM. NO. 2:14-CR-00127(4)
                                             JUDGE ALGENON L. MARBLEY
       v.                                    Magistrate Judge Chelsey M. Vascura

UNITED STATES OF AMERICA,

       Respondent.

                           REPORT AND RECOMMENDATION

       Petitioner, a federal prisoner who is proceeding without the assistance of counsel, has

filed a Motion for Leave to File an Untimely § 2255 and Motion to Vacate under 28 U.S.C.

§2255. (ECF Nos. 1623, 1624.) This case has been referred to the Undersigned pursuant to 28

U.S.C. § 636(b) and Columbus’ General Order 14-1 regarding assignments and references to

United States Magistrate Judges. This matter is before the Court on its own motion under Rule

4(b) of the Rules Governing Section 2255 Proceedings in the United States District Courts. For

the reasons that follow, the Undersigned RECOMMENDS that Petitioner’s Motion for Leave to

file an Untimely § 2255 (ECF No. 1623) be DENIED and that the Motion to Vacate under 28

U.S.C. § 2255 (ECF No. 1624) be DISMISSED.

                        I. FACTS AND PROCEDURAL HISTORY

       Petitioner challenges his conviction pursuant to the terms of his negotiated Plea

Agreement on conspiracy to commit racketeering, in violation of 18 U.S.C. § 1962(d). (Plea

Agreement, ECF No. 796, PAGEID # 3678, filed under seal.) In a Judgment filed on August 4,

2016, the Court imposed a term of 96 months incarceration, to be followed by three years

supervised release. (ECF No. 1240.)
       On August 6, 2019, Petitioner filed the motions currently pending before this Court.

(ECF Nos. 1623, 1624.) Petitioner does not indicate the date that he executed his motions. (See

ECF No. 1623, PAGEID # 19476.) He asserts that his attorney performed in a constitutionally

ineffective manner by advising him to plead guilty without conducting adequate investigation

(claim one); that his guilty plea was not knowing, intelligent, or voluntary (claim two); and that

the government committed prosecutorial misconduct by vindictively pursing charges against him

(claim three). However, the record indicates that the one-year statute of limitations bars

Petitioner’s claims.

                                II. STATUTE OF LIMITATIONS

       A one-year statute of limitations applies to the filing of federal habeas corpus petitions.

28 U.S.C. § 2255(f) provides:

       A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of—

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by governmental
       action in violation of the Constitution or laws of the United States is removed, if
       the movant was prevented from making a motion by such governmental action;

       (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented could have
       been discovered through the exercise of due diligence.

                                         III. ANALYSIS

       Petitioner did not file an appeal. Therefore, his conviction became final under the

provision of § 2255(f)(1) on August 28, 2016, fourteen days after entry of the August 4, 2016

Judgment of Conviction, when the time period expired to file an appeal. Sanchez-Castellano v.



                                                 2
United States, 358 F.3d 424, 427 (6th Cir. 2004); Fed. R. App. P. 4(b)(1)(A). The statute of

limitations began to run on the following day and expired one year later, on August 29, 2017.

Petitioner waited almost two years to file the Motion for Leave to File an Untimely § 2255 and

Motion to Vacate under 28 U.S.C. §2255.

       Petitioner argues that the Court should equitably toll the running of the statute of

limitations because he did not know about the one-year statute of limitations applied in federal

habeas corpus cases and because he stated at sentencing that he did not want to file an appeal

based on the advice of counsel. Petitioner also indicates that he only recently learned that the

facts charged did not support a conviction on conspiracy to commit racketeering given that he

did not possess or shoot a firearm. Petitioner maintains that his attorney wrongly advised him

that it did not matter whether he possessed or shot a fireaerm. Petitioner thus contends that his

actual innocence also justifies equitable tolling of the statute of limitations:

       Gordon did not have a gun, and he did not shoot at anyone. He was simply at
       [the] wrong place at the wrong time. There was never any proof Gordon knew
       beforehand that there was going to be a shooting, there was never any proof
       anywhere that Gordon knew there were weapons in the car he was riding in nor
       that there was a plan for the shooting to take place, further, nowhere was there
       any proof of intent.

(Motion for Leave to file an Untimely § 2255, ECF No. 1623, PAGEID # 19461-62.)

       The AEDPA’s limitations period is not jurisdictional and is subject to equitable tolling.

Equitable tolling of the statute of limitations, however, is granted sparingly in habeas cases. See

Hall v. Warden, Lebannon Corr. Inst., 662 F.3d 745, 749 (6th Cir. 2011). In order to establish

entitlement to equitable tolling, a petitioner must establish that (1) he has been pursuing his

rights diligently and (2) some extraordinary circumstance stood in his way and prevented him

from filing in a timely fashion. Holland v. Florida, 560 U.S.641, 649 (2010) (citing Pace v.




                                                   3
DiGuglielmo, 544 U.S. 408, 418 (2005)). The petitioner bears the burden of demonstrating that

he is entitled to equitable tolling. Ata v. Scutt, 662 F.3d 736, 741 (6th Cir. 2011).

       The Supreme Court has allowed equitable tolling where a claimant actively pursued

judicial remedies by filing a timely, but defective, pleading or where he was induced or tricked

by his opponent’s misconduct into allowing the filing deadline to pass. Irwin v. Dep't of

Veterans Affairs, 498 U.S. 89, 96 (1990). Where the claimant failed to exercise due diligence in

preserving his legal rights, courts are much less forgiving. Id.; Jurado v. Burt, 337 F.3d 638,

642–13 (6th Cir. 2003). A prisoner’s pro se incarcerated status, lack of knowledge regarding the

law, and limited access to the prison's law library or to legal materials do not provide a sufficient

justification to apply equitable tolling of the statute of limitations. Hall, 662 F.3d at 751 (citation

omitted). These are conditions typical for many prisoners and do not rise to the level of

exceptional circumstances. Groomes v. Parker, No. 3:07–cv–0124, 2008 WL 123935, at *5

(M.D. Tenn. Jan. 9, 2008) (citing Allen v. Yukins, 366 F.3d 396, 403 (6th Cir. 2004)). “The fact

that Petitioner may be ignorant of the law and instead chose to rely on counsel, in itself, does not

provide a basis for equitable tolling. Neither a prisoner’s pro se status nor his lack of knowledge

of the law constitute[s] extraordinary circumstances justifying equitable tolling.” Taylor v.

Palmer, No. 2:14–cv–14107, 2014 WL 6669474, at *4 (E.D. Mich. Nov. 11, 2014) (citing

Rodriguez v. Elo, 195 F.Supp.2d 934, 936 (E.D. Mich. 2002); Johnson v. United States, 544 U.S.

295, 311 (2005) (“[W]e have never accepted pro se representation alone or procedural ignorance

as an excuse for prolonged inattention when a statute's clear policy calls for promptness”)).

       Petitioner has failed to meet his burden of establishing entitlement to equitable tolling.

Neither his pro se status nor his attorney’s allegedly improper advice not to file an appeal after

waiving his right to appeal under the explicit terms of his Plea Agreement (ECF No. 796,



                                                  4
PAGEID # 3680-81, filed under seal) suffice as grounds for equitable tolling of the statute of

limitations. Further, all of the claims Petitioner now raises would have been apparent to him at

the time of entry of his guilty plea. Petitioner has failed to establish that he acted diligently in

pursuing relief. His assertion that it took him two years to discover that he should not have

admitted his guilt to the charge does not assist him. In short, Petitioner does not allege, and the

record does not reflect, any extraordinary circumstances that would justify equitable tolling of

the statute of limitations. Holland, 560 U.S. at 649.

       Petitioner’s contention that he is entitled to equitable tolling because he is innocent is

likewise unavailing. A petitioner’s actual innocence can be a basis for equitable tolling when a

petitioner “can present new evidence which undermines this court’s confidence in the outcome

of the trial.” Craig v. White, 227 F. App'x 480, 481 (6th Cir. 2007) (citing Souter v. Jones, 395

F.3d 577, 600 (6th Cir. 2005); Knickerbocker v. Wolfenbarger, 212 F. App'x 426, 431–32 (6th

Cir. 2007); Stoker v. Watson, 184 F. App'x 496, 497 (6th Cir. 2006); Bolton v. Berghuis, 164 F.

App'x 543, 549–50 (6th Cir. 2006)). Accordingly, “a petitioner whose claim is otherwise time-

barred may have the claim heard on the merits if he can demonstrate through new, reliable

evidence not available at trial, that it is more likely than not that no reasonable juror would have

found him guilty beyond a reasonable doubt.” Yates v. Kelly, No. 1:11-cv-1271, 2012 WL

487991, at *1 (N.D. Ohio Feb. 14, 2012) (citing Souter, 395 F.3d at 590). Actual innocence

means factual innocence, not mere legal sufficiency. See Bousely v. United States, 523 U.S. 614,

623 (1998). However, a petitioner must overcome a high hurdle in order to establish his actual

innocence:

       The United States Supreme Court has held that if a habeas petitioner “presents
       evidence of innocence so strong that a court cannot have confidence in the outcome
       of the trial unless the court is also satisfied that the trial was free of nonharmless
       constitutional error, the petitioner should be allowed to pass through the gateway

                                                   5
       and argue the merits of his underlying claims.” Schlup, 513 U.S. at 316, 115 S. Ct.
       851, 130 L.Ed. 2d 808. Thus, the threshold inquiry is whether “new facts raise[ ]
       sufficient doubt about [the petitioner's] guilt to undermine confidence in the result
       of the trial.” Id. at 317, 513 U.S. 298, 115 S. Ct. 851, 130 L.Ed.2d 808. . . . “To be
       credible, such a claim requires petitioner to support his allegations of constitutional
       error with new reliable evidence—whether it be exculpatory scientific evidence,
       trustworthy eyewitness accounts, or critical physical evidence—that was not
       presented at trial.” Schlup, 513 U.S. at 324, 115 S. Ct. 851, 130 L.Ed.2d 808. The
       Court counseled however, that the actual innocence exception should “remain rare”
       and “only be applied in the ‘extraordinary case.’” Id. at 321, 513 U.S. 298, 115 S.
       Ct. 851, 130 L.Ed.2d 808.

Souter, at 589-90 (footnote omitted). “To invoke the miscarriage of justice exception to

AEDPA’s statute of limitations . . . a petitioner ‘must show that it is more likely than not that no

reasonable juror would have convicted him in the light of the new evidence.’” McQuiggin v.

Perkins, 569 U.S. 383, 399 (2013) (quoting Schlup, 513 U.S. at 327). Petitioner has failed to

meet this standard here. He does not refer to any credible evidence of actual innocence and has

provided no new reliable evidence supporting his claim of actual innocence. Further, and

although Petitioner now maintains that he never possessed a firearm in relation to the charge

against him, the record indicates the contrary. For example, the PreSentence Investigation

Report states:

       From February 4, 2005 through February 15, 2006. . . Tysin Gordon. . . tampered
       with Witness, C.K., through intimidation and bribery to prevent him from testifying
       about being shot by Lance Green. The coconspirators threatened to cause physical
       harm to C.K. if he did not provide false testimony regarding the shooting.
       Additionally, the defendants forced C.K. to submit an affidavit recanting his
       testimony regarding the shooting.

       On April 17, 2005, Green, Wright, and Gordon had been at a hotel when they
       learned of the whereabouts of Ricky Darthard. All three men left the hotel in a
       green SUV to search for Darthard. Green had a .45 caliber handgun and an assault
       rifle in the SUV. When Green, Wright, and Gordon found Darthard driving his car.
       . . Green and Writ attempted to murder him by firing weapons at him. . . .

       ***




                                                  6
       [I]nvestigation disclosed that Gordon [] possessed a .9mm Smith and Wesson
       firearm on May 13, 2005, and an unknown firearm on June 14, 2006 with which he
       shot himself in the leg. Likewise, the defendant, along with other SNP members. .
       . possessed a .9mm Interarms firearm and a .380 Colt Revolver on April 10, 2008.
       On February 1, 2009, the defendant was in possession of a .380 Colt revolver and
       a .38 Rossi revolver. Lastly, on September 10, 2012, Gordon was in possession of
       a .9mm Beretta firearm with a thirty round magazine. He informed police that he
       just robbed someone with the firearm.

       On November 21, 2006, in the area of 1950 North 4th Street, Gordon, Coates, and
       Johnson robbed rival gang member J.B. of jewelry, cash, and a leather coat with a
       firearm. Gordon was also found to be in possession of oxycodone on December
       22, 2008; and digital scales, baggies with cocaine residue, and $1,129 in U.S.
       currency on May 26, 2010. Lastly, on May 31, 2013, in the area of 1623
       Pennsylvania Avenue, East Liverpool, Ohio, Tysin Gordon was in possession of
       cocaine base, a digital scale, and $2,7000 in U.S. currency.

       In summary, Gordon and others were involved in robberies during which they stole
       jewelry, cash, and a leather coat. Additionally, he was involved in an attempted
       murder.

PreSentence Investigation Report, ¶¶ 55-60.

       The facts of the case revealed Gordon possessed six firearms on five different
       occasions. On May 13, 2005, he was in possession of a .9mm Smith and Wesson;
       on June 14, 2006, and November 20, 2006, he was in possession of an unknown
       firearm; on April 10, 2008, Gordon was in possession of a .9mm Interarms Firestar
       and a .38 caliber Colt revolver; and on February 1, 2009, he was in possession of a
       .9mm Beretta.

Id. at ¶ 92. The transcript of the guilty plea hearing has not been made a part of the record. At

sentencing, however, Petitioner stated that he had received a copy of the PreSentence

Investigation Report at least ten days prior to the sentencing hearing and had reviewed and

discussed it with his attorney. (Transcript, ECF No. 1600, PAGEID #19229.) His attorney had

answered all of his questions about the report. Significantly, he did not dispute any of the factual

statements contained within the PreSentence Investigation Report. (Id.)

       For all of these reasons, the undersigned concludes that Petitioner has failed to

establish he is entitled to equitable tolling based on his actual innocence.



                                                  7
                              IV. RECOMMENDED DISPOSITION

       For the reasons set forth above, it is RECOMMENDED that Petitioner’s Motion for

Leave to file an Untimely § 2255 (ECF No. 1623) be DENIED and that his Motion to Vacate

under 28 U.S.C. § 2255 (ECF No. 1624) be DISMISSED.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A judge of this Court shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the magistrate judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140,

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.




                                                   8
    /s/ Chelsey M. Vascura___
    CHELSEY M. VASCURA
    UNITED STATES MAGISTRATE JUDGE




9
